DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-9, filed 12/23/2020, with respect to objections, 112 rejections and 101 rejections have been fully considered and are persuasive.  The objections and rejections of 12/23/2020 has been withdrawn.
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 

Regarding the argument of 102 rejection of claims 1, and 13-15, the examiner respectfully disagrees. As disclosed in Kozloski Para. 0044: Collaborative optimization may still determine that the crash can be avoided, for example, if vehicles agree to steer away from each other. This is to avoid a collision by controlling an operation of a host vehicle.

Applicant’s arguments with respect to dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kozloski et al. (US 20150242552, hereinafter Kozloski, already of record).

              Regarding claims 1 and 13-15, Kozloski teaches a driving assistant apparatus, method, non-transitory storage medium and host vehicle, comprising
a controller configured to (See at least Kozloski: Fig. 9, element 902), on a basis of a number of occupants in a peripheral vehicle (See at least Kozloski: Para. 0020, lines 5-10), control an operation of a host vehicle using driving assistant processing to avoid a collision between the host vehicle and the peripheral vehicle (See at least Kozloski: Para. 0044, lines 4-11,).

	Regarding claim 2, Kozloski teaches a driving assistant apparatus, according to claim 1. 
wherein the peripheral vehicle is a vehicle that travels in front of or behind the host vehicle (See at least Kozloski: Para. 0076).

	Regarding claim 3, Kozloski teaches a driving assistant apparatus, according to claim 1. 
wherein the controller is further configured to: 
(See at least Kozloski: Para. 0020).

	Regarding claim 4, Kozloski teaches a driving assistant apparatus, according to claim 3. 
wherein the peripheral vehicle information further includes information indicating a travelling state of the peripheral vehicle (See at least Kozloski: Para. 0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski as applied to claims 1 and 3 above, and further in view of Gay et al. (US 20140257867, hereinafter Gay, already of record).
	Regarding claim 5, Kozloski teaches a driving assistant apparatus, according to claim 1. Kozloski further teaches:
wherein the controller is further configured to control the operation of the host vehicle, where the number of occupants in the peripheral vehicle in front of the host vehicle… by controlling a distance between the host vehicle and the peripheral vehicle to widen the distance to the peripheral vehicle in front of the host vehicle (See at least Kozloski: Para. 0076; Para. 0077; Para. 0061).
Yet, Kozloski does not explicitly teach:
…is larger than a predetermined number of people…
However, in the same field of endeavor, Gay teaches:
…is larger than a predetermined number of people (See at least Gay: Para. 0050, lines 23-24)…
(see at least Gay: Para. 0009).

	
	Regarding claim 8, Kozloski teaches a driving assistant apparatus, according to claim 1. Kozloski further teaches:
wherein the he controller is further configured to, where the number of occupants in the peripheral vehicle behind the host vehicle … control a distance between the host vehicle and the peripheral vehicle to widen a distance to the peripheral vehicle behind the host vehicle, or control a lane change operation of the host vehicle as the driving assistant processing (See at least Kozloski: Para. 0076; Para. 0077; Para. 0039, Para. 0040; Para. 0061).
Yet, Kozloski does not explicitly teach:
…is larger than a predetermined number of people…
However, in the same field of endeavor, Gay teaches:
…is larger than a predetermined number of people (See at least Gay: Para. 0050)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski, to incorporate passenger threshold, as taught by Gay, for the benefit of indicating unsafe condition to increase caution or awareness, thereby to increase safety (see at least Gay: Para. 0009).

	Regarding claim 9, Kozloski teaches a driving assistant apparatus, according to claim 3. Kozloski further teaches:

receive, where the number of occupants in the peripheral vehicle behind the host vehicle … the peripheral vehicle information of the peripheral vehicle in front of the host vehicle (See at least Kozloski: Para. 0076), and 
control the operation of the host vehicle using the driving assistant processing on a basis of the peripheral vehicle information of the peripheral vehicle in front of the host vehicle (See at least Kozloski: Para. 0020).
Yet, Kozloski does not explicitly teach:
…is larger than a predetermined number of people…
However, in the same field of endeavor, Gay teaches:
…is larger than a predetermined number of people (See at least Gay: Para. 0050, lines 23-24)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski, to incorporate passenger threshold, as taught by Gay, for the benefit of indicating unsafe condition to increase caution or awareness, thereby to increase safety (see at least Gay: Para. 0009).

	Regarding claim 10, Kozloski in combination with Gay, teaches a driving assistant apparatus, according to claim 9. Kozloski further teaches:
wherein the controller is further configured to, on a basis of the peripheral vehicle information of the peripheral vehicle in front of the host vehicle (See at least Kozloski: Para. 0076), control sudden braking of the host vehicle or control a lane change operation of the host vehicle as the driving assistant processing (See at least Kozloski: Para. 0039, lines 1-6; Para. 0040, lines 1-2; Para. 0061, lines 1-6).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski, in view of Gay,  as applied to claims 1 and 3 above, and further in view of Zecha (DE 102009057978, hereinafter Zecha. For citation purposes, numbers of paragraph and line refer to the machine translation, already of record).	
	Regarding claim 6, Kozloski teaches a driving assistant apparatus, according to claim 3. 
Yet, Kozloski does not explicitly teach:
wherein the controller is further configured to:
receive the peripheral vehicle information of a nearest peripheral vehicle in front of the host vehicle, and 
receive, when the number of occupants in the nearest peripheral vehicle is larger than a predetermined number of people, the peripheral vehicle information of a second nearest peripheral vehicle in front of the host vehicle.
However, in the same field of endeavor, Gay teaches:
…when the number of occupants in the … peripheral vehicle is larger than a predetermined number of people (See at least Gay: Para. 0050)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski, to incorporate passenger threshold, as taught by Gay, for the benefit of indicating unsafe condition to increase caution or awareness, thereby to increase safety (see at least Gay: Para. 0009).
Yet, Kozloski in combination with Gay does not explicitly teach:
wherein the controller is further configured to:
receive the peripheral vehicle information of a nearest peripheral vehicle in front of the host vehicle, and 

However, in the same field of endeavor, Zecha teaches:
wherein the controller is further configured to:
receive the peripheral vehicle information of a nearest peripheral vehicle in front of the host vehicle, and 
receive (See at least Zecha: Para. 0007)… the peripheral vehicle information of a second nearest peripheral vehicle in front of the host vehicle (See at least Zecha: Para. 0007).  The combination of features between Gay and Zecha, to be further combined with Kozloski, now addresses the claimed limitation.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski in combination with Gay, to incorporate acquiring information of vehicles in vicinity, as taught by Zecha, for the benefit of detecting several target vehicles or road users in the vicinity of the measuring vehicle simultaneously and realistically, thereby to increase safety (see at least Zecha: Para. 24).

Regarding claim 7, Kozloski in combination with Zecha and Gay teaches a driving assistant apparatus, according to claim 6. 
Kozloski further teaches:
… control sudden braking of the host vehicle as the driving assistant processing (See at least Kozloski: Para. 0039).
Yet, Kozloski in combination with Gay does not explicitly teach:

However, in the same field of endeavor, Zecha teaches:
wherein the controller is further configured to, on a basis of the peripheral vehicle information of the nearest peripheral vehicle and the peripheral vehicle information of the second nearest peripheral vehicle (See at least Zecha: Para. 0007)… 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski, to incorporate acquiring information of vehicles in vicinity, as taught by Zecha, for the benefit of detecting several target vehicles or road users in the vicinity of the measuring vehicle simultaneously and realistically, thereby to increase safety (see at least Zecha: Para. 24).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski as applied to claim 1 above, and further in view of Droz et al. (US 10347127, hereinafter Droz).
Regarding claim 11, Kozloski teaches a driving assistant apparatus, according to claim 1. Kozloski further teaches:
wherein the  controller is further configured to:
compare the number of occupants in the peripheral vehicle with the number of occupants in the host vehicle, and 
control the operation of the host vehicle using the driving assistant processing in accordance with (See at least Kozloski: Para. 0020; Para. 0044)…
Yet, Kozloski does not explicitly teach:

However, in the same field of endeavor, Droz teaches:
…a result of the comparison of the number of occupants in the peripheral vehicle with the number of occupants in the host vehicle (See at least Droz: Claim 1). The combination of features between Kozloski and Droz, which is the number of occupants in combination with weight of vehicles in comparison, as more occupants indicates more weight, now addresses the claimed limitation.
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the driving assistant apparatus of Kozloski, to incorporate comparison of weight of vehicles, as taught by Droz, for the benefit of identifying risky vehicles, thereby to increase safety (see at least Droz: Claim 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski as applied to claim 1, and further in view of Rubin et al. (US 20130293394, hereinafter Rubin, already of record).
	Regarding claim 12, Kozloski teaches a driving assistant apparatus, according to claim 1. 
Yet, Kozloski does not explicitly teach:
wherein the controller is further configured to control output of a warning message corresponding to the number of occupants in the peripheral vehicle.
However, in the same field of endeavor, Rubin teaches:
wherein the controller is further configured to control output of a warning message corresponding to the number of occupants in the peripheral vehicle (See at least Rubin: Para. 0639).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified driving assistant apparatus of Kozloski, to incorporate (see at least Rubin: Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663